FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of the 25th day of August, 2010, to the Distribution Agreement dated as of March 25, 2010 (the “Agreement”) is entered into by and between DOUBLELINE FUNDS TRUST, a Delaware statutory trust (the “Trust”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A of the Agreement shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached herein. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. DOUBLELINE FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/Ronald Redell By: /s/James R. Schoenike Name: Ronald Redell James R. Schoenike Title: President Title: President 1 Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of DoubleLine Funds Trust Name of Series DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund And any other Funds listed in the then current Prospectus. 2
